Citation Nr: 0612552	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  95-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1999, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the case in 
June 1999 for additional development.  In May 2000, the Board 
found a well-grounded claim had been submitted and again 
remanded the case for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have engaged in actual combat 
with the enemy.

3.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in 1993, and the initial 
rating action was completed in May1994, several years prior 
to passage of VCAA.  Following the enactment of that law, the 
appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  Because of the decision in 
this case, any failure of VA to notify the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant. 

Factual Background

Service records show he served in the Republic of Vietnam 
from March 1969 to March 1970 and that his principal duty was 
personnel specialist.  He received no awards or medals 
indicative of combat.  In correspondence dated in April 1969 
the U.S. Army Engineer Construction Agency Vietnam (USAECAV) 
noted the veteran was to be transferred for duty with the 
personnel section.  A January 1970 USAECAV report noted the 
veteran received his first award of the Good Conduct Medal.  

Service medical records are negative for complaint, 
treatment, or diagnosis for any psychiatric disorders.  The 
veteran's November 1970 separation examination revealed a 
normal clinical psychiatric evaluation.  

Private medical records dated beginning in July 1992 show the 
veteran reported a slow increase in stress and depression 
over the previous six months.  It was noted that most of his 
attention was focused around problems at work.  He stated he 
worked part-time in a small post office and occasionally as a 
police officer.  He also reported that he had been severely 
injured in a trucking accident over ten years earlier and 
told he would never walk or work again.  The examiner's 
diagnoses included depression and some personality traits 
suggestive of obsessive-compulsive characteristics and 
narcissistic qualities.  Records dated in September 1992 show 
he reported he was haunted by his experiences in Vietnam.  
The examiner noted a possible diagnosis of PTSD.  A November 
1992 report noted a diagnosis of PTSD which appeared to be 
related to his entire experience in Vietnam and not as a 
result of any one incident.  A December 1992 report noted he 
stated he had been at a fire station in Vietnam that was 
attacked on an early Christmas morning.  He stated that he 
and his comrades had returned fire and that later they went 
out into the battle area and discovered only dead women and 
children.  He reported this had been bothering him for 
23 years.  The examiner's diagnosis was "clearly PTSD."

In a December 1993 application for VA benefits the veteran 
requested entitlement to service connection for PTSD.  No 
specific information as to stressors or treatment was 
provided.  In statements subsequently submitted in support of 
the claim the veteran and his spouse described problems he 
had experienced since his return from Vietnam.

VA treatment records dated in December 1993 noted the veteran 
complained of a history of depression secondary to PTSD.  
Records dated in January 1994 show he reported he had been in 
combat part of the time he was in Vietnam and that his job 
had been protecting civilian engineers in the field.  He 
stated he had been involved in active fighting, but that most 
of the time he did not know who he killed.  The examiner also 
noted the veteran had a history of being traumatized in 
childhood.  The diagnosis included rule out PTSD secondary to 
Vietnam.  VA medical correspondence dated in June 1994 noted 
the veteran had been initially seen for issues connected with 
his Vietnam experiences.  The physician noted his symptoms of 
depression and anxiety began after losing his post office job 
and had been complicated by marital issues.

In a July 1994 statement the veteran reported that he had 
numerous trips out of Saigon to firebases and "LZ's" while 
working primarily as a "Gunbunny."  He stated that while in 
Long Binh he had been placed in danger more than once and 
that on one occasion several rockets came within feet of the 
hootch where he was staying.  He reported that the hootch 
next door was blown up and that his received several pieces 
of shrapnel.  He also described an incident while he was in 
the delta outside of Can Tho when his group had been pinned 
down for approximately one and a half hours by steady small 
arms, rocket, and mortar fire.  He stated that several 
servicemen had been injured or killed in that attack and that 
he witnessed from a distance of six to ten feet a soldier who 
died within minutes after his shoulder was blown away.  He 
stated he saw this soldier die almost every day now and that 
his saddest memories were those of children being killed or 
orphaned.

VA hospital records dated from August to October 1994 
included diagnoses of PTSD, major depression, and 
dissociative disorder based upon psychological testing and 
clinical interviews.  It was noted that during clinical 
interviews the veteran reported numerous childhood traumas, 
including severe physical abuse, and several traumatic 
experiences in Vietnam such as witnessing the deaths of 
soldiers, civilians, and children.  Diagnoses of PTSD, major 
depression, and dissociative disorder were also provided upon 
discharge from a six-week program conducted at the VA 
Evaluation and Brief Treatment of P.T.S.D. Unit in March 
1995.  In correspondence dated in September 1995 a VA 
psychologist described problems the veteran reported having 
as a result of his experiences in Vietnam.  

Social Security Administration (SSA) records dated in May 
1995 show the veteran was awarded disability benefits as a 
result of his PTSD.  It was noted the medical evidence 
revealed he was unable to function in the most menial of 
occupations as a result of his traumatic childhood and 
Vietnam experiences.  

In correspondence dated in October 1995 the veteran 
reiterated his claims as to his traumatic experiences in 
Vietnam.  He stated he was unable to provide specific 
details, in essence, because he had been trying to suppress 
all memories of Vietnam.  A statement from the veteran's 
service representative noted it was the veteran's "best 
guess" that the individual he witnessed die was Spec 4 J.P., 
U.S. Army, and that he believed the incident occurred in May 
1969 at either Fire Base Sally or Fire Base Eagle.  It was 
noted that public records revealed that two individuals named 
J.P. died in Vietnam in May 1969.  The veteran had also 
identified an incident during his service in Nuremberg, 
Germany, when a sergeant died after being caught between a 
truck and another vehicle.  

At his personal hearing in October 1995 the veteran testified 
that in Vietnam he had been assigned to work with a civilian 
be believed was an architect and had occasionally accompanied 
him to the field.  He stated that quite often they found 
themselves in areas taking small arms, rocket, and mortar 
fire.  He described an incident when a soldier he believed 
was named P. died after receiving an injury to the left 
shoulder.  He also described an incident in Can Tho when they 
discovered two pregnant women who had been cut open and their 
babies removed by enemy forces.  He recalled the medics had 
given the babies an overdose of morphine because there was 
nothing they could do for them.  

Correspondence and associated service department documents 
received in September 1996 from the U.S. Army & Joint 
Services Environmental Support Group (also known as the U.S. 
Armed Services Center for Research of Unit records, but 
presently known as the U.S. Army and Joint Services Records 
Research Center (herein after "JSRRC")) show that in 
May 1969 a Specialist J.M.P. was killed as a result of 
gunshot wounds received due to mistaken identity while he was 
on guard duty.  Documents also noted that a Private First 
Class (PFC) P.A.P. had been killed in action in May 1969 due 
to hostile sniper fire and a PFC J.B.P. was shown as having 
been wounded in action.  

Vet Center correspondence dated in October 1996 noted the 
veteran was receiving treatment for PTSD and although his 
specific and actual stressors were difficult to document due 
to their traumatic nature there was no doubt his experiences 
were life threatening and beyond the usual expectations.  It 
was noted the veteran served with civilian engineers in 
Vietnam and traveled the country extensively setting security 
and perimeters duties nightly.  He had recalled ambushes and 
fire fights and had memories of killing people, dead babies, 
and a soldier wounded with a severed shoulder.  The examiner 
noted the veteran's recall was sketchy, at best, due to 
numbing.  

VA records from the Evaluation and Brief Treatment of 
P.T.S.D. Unit show the veteran received in-patient treatment 
in October 1996.  The diagnoses included PTSD, major 
depression, and dissociative disorder.  The examiner noted it 
appeared the veteran's current psychiatric disability and 
impairment in functioning was caused by his experiences in 
military service.

VA records dated from August to September 1997 from the 
Evaluation and Brief Treatment of P.T.S.D. Unit show the 
veteran received in-patient treatment.  The diagnoses 
included PTSD, major depression, and dissociative disorder.  
The examiner noted that although the veteran reported abuse 
in childhood he did not report symptoms of PTSD or 
dissociative disorder prior to his experiences in Vietnam and 
it appeared his current psychiatric disability and impairment 
in functioning was caused by his experiences in military 
service.  Subsequent VA and private treatment records also 
indicate treatment for PTSD as a result of Vietnam 
experiences.

In correspondence dated in September 1997 the veteran 
reported his belief that the individual involved in the 
accident in Nuremberg was named C.  He stated that he had 
long and short-term memory loss and was unsure of the full 
name.  He also stated he believed the incident occurred in 
the summer of 1968.

In correspondence dated in March 1998 the JSRRC reported that 
available casualty data did not list a C. as having been 
injured, wounded, or killed in Germany in 1968.  It was also 
noted that criminal investigation reports did not list the 
veteran as having been involved in an accident in Nuremberg.  
In an April 1998 statement the veteran reported he could not 
recall his assigned unit in Germany nor was he sure that the 
serviceman killed was named C.

At his personal hearing in March 1999 the veteran reiterated 
his claims as to the traumatic events involving enemy attacks 
while he was present on bases in the field and as to the 
accident in Germany.  He also recalled an incident involving 
an explosion at a theater across the street from his hotel in 
Saigon.  He stated the explosion had broken the window in his 
room.  He stated he had been shot at in areas and estimated 
that at least once per week he had been involved in mortar 
attacks.  He stated Fire Base Sally and Fire Base Eagle had 
been in the highlands because he remembered having to wear 
jackets at night and that it was cold.  

In correspondence dated in July 2001 the veteran's private 
psychologist reported the veteran had been seen over the past 
seven months and was amnesic with no past memory.  It was 
noted his mental status and diagnosis were consistent with 
PTSD and an acute dissociative disorder.  There appeared to 
be elements of Vietnam-related trauma which had emerged 
through a regression of psychiatric functioning over the 
previous month.  

Service department records apparently obtained by the RO in 
October 2001 show PFC P.A.P. died in May 1969 in a combat 
operation against an enemy unit five miles west of Tam Ky in 
Quang Tin Province.  It was noted his platoon had been pinned 
down by heavy enemy small arms fire and that he died 
instantly as a result of a burst of enemy fire to the chest.  
In correspondence dated in November 2003 the JSRRC reported 
the veteran's unit with the USAECAV had been located in the 
Long Binh area within the Third Corps Tactical Zone 
surrounding Saigon and that Tam Ky the area where P.A.P. died 
was in the First Corps Tactical Zone in the northern military 
region of South Vietnam.  

In a December 2003 statement the veteran, in essence, 
reiterated his claim as to having witnessed the death of P. 
in Vietnam.  He asserted it was impossible to expect him to 
remember specific information about this soldier because his 
own duties had involved only temporary assignments in various 
locations.  He also requested that the overall picture as to 
how personnel were used in Vietnam be considered in verifying 
his stressors.  Similar claims were provided in subsequent 
correspondence.

In correspondence dated in July 2004 the veteran's family 
practice physician confirmed that the veteran had been 
diagnosed with PTSD as a result of childhood and Vietnam 
experiences.  He was considered to be disabled and that any 
long-term employment was highly unlikely.

VA treatment records dated in November 2004 noted that scales 
indicated the veteran's psychological testing was invalid.  
It was noted his scores suggested he was deliberately 
attempting to present himself as more distressed than he 
actually was and was attempting to portray himself in a 
particularly unfavorable light.  

On examination in December 2004 the veteran reported having 
some problems with memories of his childhood, but recalled 
that he had been physically and sexually abused.  He 
described traumatic experiences in Vietnam including running 
through a bunker during a rocket attack and tripping over a 
dead soldier named P.  He also descried another rocket attack 
when a hootch approximately 25 feet from his was hit and he 
later found a six to eight inch piece of shrapnel in his 
pillow.  He recalled having been involved in small skirmishes 
and seeing people hit and killed.  He stated he had served 
for a while as a door gunner on the helicopters transporting 
his civilian "boss" and described having been a door gunner 
as very easy because he could not see the people he was 
shooting.  The diagnoses included depressive disorder and 
dissociative disorder.  The examiner, a clinical 
psychologist, found the veteran had not reported a 
experiencing a stressor that met criterion A for a diagnosis 
of PTSD during military service and that due to his 
difficulties with memory was unable to report a credible 
history of symptoms suggestive of PTSD.  It was noted his 
psychological testing scores were indicative of over-
reporting and that it was difficult to gather enough 
information from him individually to make a confirmed 
diagnosis.  

In a January 2005 report a VA staff psychiatrist noted 
concern with previous diagnoses of dissociative disorder 
versus dissociative identity disorder (DID), but stated that 
it did appear the veteran's memory trouble and cross dressing 
went back a long time and that the psychological testing 
pattern of "faking badly" was typical of persons with DID.  
The examiner's diagnoses included dissociative disorder, rule 
out dissociative identity disorder, and PTSD presumed from 
early childhood trauma.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  Nor is there sufficient evidence 
to establish that the veteran engaged in actual combat with 
the enemy during service in Vietnam.  He has variously, but 
rather vividly, described the incident involving the death of 
the soldier by a left shoulder wound as occurring in the 
delta near Can Tho and in the highlands at a Fire Base Sally 
or Fire Base Eagle.  Neither of these descriptions are 
consistent with the reported details of the deaths of the 
servicemen in May 1969 obtained from the service department.  
There is no evidence other than by the veteran's own account 
that any of the reported encounters with enemy forces 
actually occurred.  Although the veteran and his medical care 
providers have indicated he may have memory problems as a 
result of his experiences in Vietnam, the Board finds that a 
longitudinal view of his claim indicates a migration of the 
events he has reported as having been most distressing to him 
and raises questions as to the credibility of his statements.  

The Board also finds the reports of his having experienced so 
many unusual and apparently unverifiable horrific events 
during the approximately one year he was in Vietnam casts 
further doubt upon the veracity of his statements.  Such 
events are not shown by the evidence of record to be 
consistent with his officially reported assigned duties as a 
personnel clerk with the USAECAV.  In the absence of any 
credible supporting evidence demonstrating an actual 
encounter with the enemy, the Board finds he is not a combat 
veteran for VA compensation purposes.

Although there are numerous VA and private treatment reports 
providing diagnoses of PTSD related to experiences in 
Vietnam, no specific event as identified or described by the 
veteran in any of these reports has been verified by credible 
evidence.  The Court has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
In light of the inconsistencies in the veteran's report of 
traumatic events during service and medical evidence 
demonstrating problems in obtaining credible information from 
him possibly due to a nonservice-related psychiatric 
disorder, the Board finds further development would be futile 
and that entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


